Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 & 9 are objected to because of the following informalities:  
“rewards information to the service platform” should read “rewards information to the user sub-platform”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 & 6 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. The claims recite sending, by the plurality of gas meters, the current month gas count data and the gas history count data to the corresponding management sub-platform via a sensor network sub-platform according to their own IDs; generating, by each of the management sub-platforms, a gas using change waveform based on the current month gas count data and the gas history count data; determining, by each of the management sub-platforms, whether the current month gas count data is greater than the preset first threshold and whether the current slope of the gas using change waveform is greater than the preset second threshold; generating, by the management sub-platform, an energy-saving prompt if the current month gas count data is greater than the preset first threshold and the current slope of the gas using change waveform is greater than the preset second threshold; sending, by the management sub-platform, the energy-saving prompt and ID associated with the energy-saving prompt to the service platform; and sending, by the service platform, 
 This judicial exception is not integrated into a practical application because the additional elements of user sub-platforms, a service platform, a plurality of management sub-platforms, a sensing network sub-platform, and a plurality of object sub-platforms; and a gas meter are merely generic computer components. The additional element(s), when analyzed individually and in combination, do not add meaningful limitations to the abstract idea because it amounts to merely implementing the abstract idea on a computer. See MPEP 2106.05(f).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention.
Claims 2-4 & 7-9 are also rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. Claims 2-4 merely further narrows the abstract idea of Claim 1 and do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claims 5 & 10 are also rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. Claims 5 & 10 merely further narrow the abstract idea of Claims 4 & 9, respectively, and do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6 & 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent No.: US 10,796,346 B2, hereinafter “Yu.”
Claim 1 & similar Claim 6:  Yu teaches: A gas meter energy-saving prompting method based on a compound Internet of Things (IoT), wherein the method is applied to a gas meter energy-saving prompting IoT system based on a compound IoT; the gas meter energy-saving prompting IoT system based on the compound IoT comprises a plurality of user sub-platforms, a service platform, a plurality of management sub-platforms, a sensing network sub-platform, and a plurality of object sub-platforms; each of the object sub-platforms comprises a gas meter; and the gas meter energy-saving prompting method based on the compound IoT comprises:
 sending, by the plurality of gas meters, the current month gas count data and the gas history count data to the corresponding management sub-platform via a sensor network sub-platform according to their own IDs; (Yu Col. 4, lns. 13 – 30, “The method includes a computer system retrieving 102 a set of usage-information datasets, each corresponding to the usage of the commodity by a set of consumers. For example, the usage-information dataset may include a) past usage of the commodity for a completed billing period and b) a current usage of the commodity during a completed portion of the current billing period….Past usage data may also be stored-meter readings that correspond to consumption of the commodity by the consumer….The current usage of the commodity refers to the most recent, i.e., the last reading or the last series of readings, from a usage monitoring device i.e., a utility meter).”)
generating, by each of the management sub-platforms, a gas using change waveform based on the current month gas count data and the gas history count data; (Yu Col 5, lns. 2 – 8, “FIG. 2A shows a sample plot of a daily usage 202 of electricity for a given consumer over a given year. FIG. 2B shows the usage of FIG. 2A cumulated for each billing cycle 206. The current usage 208 of the present billing period 210 may be referred to as the current usage of the commodity during a completed portion of the current billing period.” See also Yu Figs. 2A & 2B.)
determining, by each of the management sub-platforms, whether the current month gas count data is greater than the preset first threshold and whether the current slope of the gas using change waveform is greater than the preset second threshold; (Yu Col. 5, lns. 9-17, “The computer system may establish 104 a report-trigger condition for the current billing period at the beginning or before the period, preferably before the beginning of the period. Alternatively, the report-trigger condition may be established during the current billing period, such as immediately before the report-trigger condition is used in the monitoring for unusual usage. This report-trigger condition is based at least in part from the past usage in the usage information dataset.”; Yu Col. 6, lns 58-60, “The trigger condition for unusual cost may include both the cost and usage baseline exceeding a threshold.”; Yu Col. 8, lns. 39-45, “The computer system may determine 106 whether the estimated usage fulfills the report-trigger condition at pre-defined schedules during the current billing period. Where communicating meters are deployed, the meter may be read at one-minute, 15-minute, hourly, or daily increments.”)
generating, by the management sub-platform, an energy-saving prompt if the current month gas count data is greater than the preset first threshold and the current slope of the gas using change waveform is greater than the preset second threshold; (Yu Col. 7, lns. 46-51, “Referring back to FIG. 1, the method may determine 106 an estimated usage for the current billing period for the remaining portion of the current billing period and determine 108 whether the estimated usage fulfills the report trigger condition. Upon the report-trigger condition being fulfilled, the method includes outputting 110 a report.”
sending, by the management sub-platform, the energy-saving prompt and ID associated with the energy-saving prompt to the service platform; (Yu Col 9, lns 4-24; Yu Col. 10, lns. 6-22; Yu Col. 12, lns. 62-65)
and sending, by the service platform, the energy-saving prompt to the corresponding user sub-platform according to the ID associated with the energy-saving prompt. (Yu Col 9, lns 4-24; Yu Col. 10, lns. 6-22; Yu Col. 12, lns. 62-65)
Claim 3 & similar Claim 8: Yu, as shown above, teaches all of the limitations of Claim 1 & Claim 6.  Yu also teaches:
wherein the method further comprises: automatically adjusting, by the management sub-platform, the preset first threshold based on different seasons. (Yu Col. 6, Lns. 21- 22, “The baseline historical usage, may be derived from past usage during similar seasonality.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Pre-grant publication no.: US 2017/0301044 A1, hereinafter “Duncan-Wilson,” further in view of US Patent No.: 10,019,739 B1, hereinafter “Packer.”  
Claim 2 and similar Claim 7:  Yu, as shown above, teaches all of the limitations of Claim 1 & Claim 6.  Yu does not teach the following; however, Duncan-Wilson teaches:
determining, by the management sub-platform, whether the previous month gas count 11data is lower than the preset third threshold;  (Duncan-Wilson [0030], “The estimation logic 130 is configured to parse and identify the invalid usage data within the measured meter data (based on the identifying data bits) so that the invalid usage data is not used in subsequent processes.”)
calculating, by the management sub-platform, if the previous month gas count data is lower than the preset third threshold, the average value of gas count data that is greater than the preset third threshold within a preset time (Duncan-Wilson [0030]-[0031], “Instead, the invalid usage data is ultimately replaced with estimated usage data, which is estimated from valid usage data as described below….The estimated usage data replaces the invalid usage data that is identified in the portion of measured meter data being processed. The estimated usage data is derived from the valid usage data….Various estimation techniques may be used to generate estimated usage data…such estimation techniques may include weighted averaging techniques, data interpolation techniques, statistical techniques, probabilistic techniques, and filtering techniques.”) 
Yu teaches a method/system for reducing a usage or cost of a commodity by reporting to consumers their unusual usage of the commodity during a current billing period based on a consumer’s usage being greater than a threshold (unusual) amount which is based on the consumer’s historical usage.  Yu does not teach discarding historical usage data that falls below a threshold amount.  However, Duncan-Wilson teaches replacing low (zero-value) data readings with estimated average usage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system taught by Yu with the estimation technique taught by Duncan-Wilson because outlier data would result in incorrect analysis of estimated utility usage. (Duncan-Wilson [0030]).

With respect to the limitations:
calculating, by the management sub-platform, the simulated slope according to the average value of gas count data and current month gas count data; (Packer Col. 6, lns. 53-58, “The rate of use may be calculated based on the user's usage history (e.g., based on an average rate for the past 6 months, usage rate during the same time in one or more previous years, average usage rate for a weekday or weekend, usage rates for previous months, etc.).”)
and generating, by the management sub-platform, an energy-saving prompt if the simulated slope is greater than the preset second threshold. (Packer Col. 8, lns. 34-42)  
Yu/Duncan-Wilson teaches a method/system for reducing a usage or cost of a commodity by reporting to consumers their unusual usage of the commodity during a current billing period based on a consumer’s usage being greater than a threshold (unusual) amount which is based on the consumer’s historical usage.  But, Yu/Duncan-Wilson does not teach calculating the estimated rate (slope) from month to month of commodity usage based on an averaging some previous months.  However, Packer teaches a method/system for providing energy usage alerts to consumers wherein the projected use of energy (first threshold + second threshold) is based on a rate of use calculation based on averaging previous months.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system taught by Yu/Duncan-Wilson with the alert system taught by Packer because energy users typically do not have knowledge of how much energy has been consumed and/or how large a utility bill is expected to grow until the energy user receives a utility bill so it would be advantageous to provide a way for an energy user to actively manage energy usage by performing certain power conservation  actions. (Packer Col. 1, lns. 17-26).
Claims 4, 5, 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US Patent No.: 10,018,973 B2, hereinafter “Royer.”  
Claim 4 and similar Claim 9:  Yu, as shown above, teaches all of the limitations of Claim 1 & Claim 6.  Yu also teaches:
wherein the management sub-platform arranges the current month gas count data in ascending order based on the IDs, and selects the IDs corresponding to the first N pieces of current month gas count data; (Yu Col. 5, ln. 59 – Col. 6 ln. 7, “FIG. 11 illustrates a plot 1100 of a distribution of customers having usages exceeding their historical averages. In the x-axis 1102, a percent of usage exceeding the historical averages is shown. Here, the data is analyzed between 0% and 200%. The percent of usage exceeding the historical averages refers to the threshold percentage. In the y-axis 1104, a percent of customer having a bill in a billing period that exceeds the threshold percentage is shown.”) 
the management sub-platform sends the rewards information and a plurality of IDs to the service platform; (Yu Col. 6, lns. 1-2, “the computer system may determine the percentage of customers who may receive an alert.”)

With respect to the limitation:
and the service platform separately sends the rewards information to the [user sub-platform] based on the plurality of IDs. (Royer Col. 6, lns. 1-4) 
Yu teaches a method/system for reducing a usage or cost of a commodity by reporting to consumers their unusual usage of the commodity during a current billing period based on a consumer’s usage being greater than a threshold (unusual) amount which is based on the consumer’s historical usage.  Yu does not teach sending rewards information to the consumer.  However, Royer teaches sending a reward to a commodities consumer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system taught by Yu with the rewards system taught by Royer because there is a need for a system and method of motivating high energy users to improve energy efficiency. (Royer Col. 2, lns. 57-62).
Claim 5 & similar Claim 10: Yu/Royer, as shown above, teaches all of the limitations of claims 4 & 9.  Royer also teaches:
wherein the rewards information is an electricity purchase coupon or an electricity purchase discount coupon or environment-friendly user credits. (Royer Col. 6, lns. 1-4).
Yu teaches a method/system for reducing a usage or cost of a commodity by reporting to consumers their unusual usage of the commodity during a current billing period based on a consumer’s usage being greater than a threshold (unusual) amount which is based on the consumer’s historical usage.  Yu does not teach sending rewards information to the consumer.  However, Royer teaches sending a reward to a commodities consumer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system taught by Yu with the rewards system taught by Royer because there is a need for a system and method of motivating high energy users to improve energy efficiency. (Royer Col. 2, lns. 57-62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.R.F./Examiner, Art Unit 3628    
                                                                                                                                                                                                    /JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 12, 2021